Felton, Chief Judge.
The motion to amend the bill of exceptions so as to include an exception to the final judgment in the case is denied. Travis v. Gough, 181 Ga. 745 (184 SE 275) and Pierce v. Powell, 188 Ga. 481 (4 SE2d 192) are not authority for the grant of such a motion.
Where a case has been tried and a final judgment rendered, *647in the absence of an assignment of error on the final judgment this court does not have jurisdiction to review an antecedent ruling of the trial court rendered more than 30 days prior to the appeal, even though the bill of exceptions shows that the case has been tried in the court below and that a final judgment was rendered therein. Hope v. Hudgins, 107 Ga. App. 265 (129 SE2d 576) and cases cited.
Submitted March 1, 1965
Decided May 4, 1965.
John P. Nixon, for plaintiff in error.
Aultman, Hulbert, Buice ■& Cowart, R. Avon Buice, contra.

Writ of error dismissed.


Jordan and Russell, JJ., concur.